UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53981 BLUE CALYPSO,INC. Delaware 20-8610073 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19111 North Dallas Parkway, Suite200 Dallas, TX (Address of principal executive offices) (Zip Code) (972) 695-4776 (Registrant’s telephone number,including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes x No As of November 16, 2012, there were 125,135,112 shares of the issuer’s common stock outstanding. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II Item 1. Legal Proceedings 23 Item 1 A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 Table of Contents Part 1 – Item 1 BLUE CALYPSO INC. AND SUBSIDIARY ( A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (unaudited) September 30, unaudited December 31, audited ASSETS Current assets: Cash and cash equivalents 51,789 371,393 Accounts Receivable 44,369 51,900 Prepaid expenses 24 34,807 Total current assets 120 ,409 458,100 Property and equipment, net of accumulated depreciation of $5,964 and $2,397 in 2012 and 2011 respectively 17,817 21,384 Capitalized software development costs, net of accumulated amortization of $298,185 and $133,279 in 2012 and 2011, respectively 866,284 814,874 Total assets $ ,510 $ 1,294,358 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable 284 ,179 68,162 Accounts payable-affiliate 92 ,833 254,838 Accrued liabilities 107,821 96,962 Unearned revenue 37,177 24,174 Total current liabilities 522,010 444,136 Notes payable - LMD 300,000 - Notes payable-affiliate 364,861 - Total liabilities 1,186,871 444,136 Stockholders' equity (deficit) Series A Convertible Preferred stock, par value $.0001 per share (Authorized 5,000,000 shares; issued and outstanding 1,700,000 shares) 150 150 Common stock, par value $.0001 per share (Authorized 680,000,000 shares; issued, and outstanding 125,135,112 shares as of 9/30/12 and 126,845,641 shares at 12/31/11 respectively) 12,612 12,685 Additional paid in capital 8,938,408 4,666,929 Deferred compensation (2,275,358) (1,581,954) Accumulated deficit during development stage $ (6,858,173) (2,247,588) Total stockholders' equity (deficit) (182,361) 850,222 Total liabilities and stockholders' equity (deficit) $ 1,004,510 $ 1,294,358 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements 1 Table of Contents BLUE CALYPSO, INC. AND SUBSIDIARY ( A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (UNAUDITED) Three months ended September Three months ended September Nine months ended September Nine months ended September FROM INCEPTION September 11, 2009 TO September 30, 2012 REVENUE $ 9,547 $ 1,665 $ 10,307 $ 7,701 $ 61,934 COST OF REVENUE 8,717 58,958 147,551 71,093 265,744 GROSS PROFIT (
